Stephens, J.
¶38 (concurring) — I agree with the majority that the State’s misconduct during closing argument requires reversal of Odies Delandus Walker’s conviction, consistent with our decision in In re Personal Restraint of Glasmann, 175 Wn.2d 696, 286 P.3d 673 (2012) (plurality opinion). However, I share Justice Gordon McCloud’s view that the State was entitled to call out admitted evidence during closing argument and that the misconduct was not as far reaching as the majority suggests. Therefore, I join Justice Gordon McCloud’s concurrence on this issue.
¶39 In light of the court’s holding on prosecutorial misconduct during closing argument, it is unnecessary to opine on any other issues. Nonetheless, the majority and concurrence correctly recognize that the trial court on remand may benefit from guidance with respect to the jury instructions addressing accomplice liability. I concur in the majority’s resolution of this issue.
Wiggins, J., concurs with Stephens, J.